DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Glover 3,791,679.
In regard to claim 1, Glover discloses (fig. 5, 6) a connecting pipe comprising a connecting pipe portion (1A to 1B) having, at opposite ends thereof, connection opening end portions to be connected by being fitted to two pipe end portions located at mutually spaced positions and having respective pipe openings, the connecting pipe comprising:
a bendable portion 3 (see col. 2, line 67) provided between the opposite ends of the connecting pipe portion to allow the connecting pipe portion to be bent relative to a longitudinal axis of the connecting pipe portion; and
rigid portions 10 extending from the bendable portion 3 to the connection opening end portions, respectively, the rigid portions having a higher rigidity than the bendable portion;
wherein bending the connecting pipe portion at the bendable portion allows the connection opening end portions at the opposite ends to be fitted to the pipe end portions respectively associated therewith, the bendable portion 3 having an elastic restoring force to maintain a state where the connection opening end portions are fitted to the pipe end portions associated therewith after the state has been established.
In regard to claim 2, further comprising: a branch pipe portion 1C extending sideward from the connecting pipe portion between the opposite ends of the connecting pipe portion;
wherein the bendable portion 3 is provided at a joint between the branch pipe portion and the connecting pipe portion.
In regard to claim 3, wherein the bendable portion 3 is formed by reducing a wall thickness (see fig. 5) of a corner (where 4A and 4c meet)  between the connecting pipe portion and the branch pipe portion.
Allowable Subject Matter
Claims 4-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pressler, Petzetakis, Ligon et al., Henwood, Painter, Campau, Lashinske, Hankins, Hobbs, Yashin, Army, Warren, Jore and Coppini disclose similar couplings that are common and well known in the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E. BOCHNA whose telephone number is (571)272-7078. The examiner can normally be reached Monday-Friday 8:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID BOCHNA/Primary Examiner, Art Unit 3679